Citation Nr: 1139307	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a herniated nucleus pulposus.

2.  Entitlement to an increased rating for limitation of flexion of the left knee as a residual of a shell fragment wound (SFW) with retained metallic fragment, and a medial meniscus tear with loose body, rated as 10 percent disabling prior to July 14, 2011.

3.  Entitlement to an increased rating for left knee lateral instability as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body, rated as 10 percent disabling prior to July 14, 2011.

4.  Entitlement to an increased rating for limitation of flexion of the left knee as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body, rated as 10 percent disabling effective July 14, 2011.

5.  Entitlement to an increased rating for left knee lateral instability as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body, rated as 20 percent disabling effective July 14, 2011.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2008, November 2009, and March 2011 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability, to include a herniated nucleus pulposus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to July 14, 2011,  the Veteran's residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body of the left knee was not manifested by leg flexion limited to 30 degrees; leg extension limited to 15 degrees; ankylosis of the knee; malunion of the tibia and fibula resulting in a moderate knee or ankle disability; dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion; or a moderately severe disability of Muscle Group XII.   

2.  Prior to July 14, 2011,  the Veteran's residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body of the left knee was not manifested by moderate subluxation or lateral instability.

3.  Effective July 14, 2011, the Veteran's residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body of the left knee is manifested by leg flexion limited to 30 degrees.  It is not manifested by leg flexion limited to 15 degrees; leg extension limited to 20 degrees; ankylosis; malunion of the tibia and fibula; or a severe disability of Muscle Group XII.   
  
4.  Effective July 14, 2011, the Veteran's residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body of the left knee is not manifested by severe subluxation or lateral instability.

5.  Effective July 14, 2011, the Veteran's residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body of the left knee is manifested by leg extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2011, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left leg limitation of flexion as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5260, 5262, 5312 (2011).

2.  Prior to July 14, 2011, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee lateral instability as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5257, 5258 (2011).

3.  Effective July 14, 2011, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left leg limitation of flexion as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5260, 5262, 5312 (2011).
 
4.  Effective July 14, 2011, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected left knee lateral instability as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5257, 5258 (2011).

5.  Effective July 14, 2011, the criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for the Veteran's service-connected left leg limitation of extension as a residual of an SFW with retained metallic fragment, and a medial meniscus tear with loose body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated September 2005.                                                                      
The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the RO re-issued VCAA notice in June 2008, October 2008, December 2008, and December 2009.  The Board finds that these correspondences constitute 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in January 2006, July 2009, and July 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that when service connection was granted for the Veteran's left knee disability (in March 1966), the RO granted a 10 percent rating for a moderate disability to Muscle Group XII (pursuant to Diagnostic Code 5312).  Following a VA examination that revealed a normal left knee, the RO issued a February 1976 rating decision that reduced the Veteran's rating to 0 percent effective May 1, 1976.  

In the RO's February 2006 rating decision, it increased the Veteran's rating to 10 percent effective from the date of his August 2005 claim.  In the "Subject to Compensation" section of the decision, the RO continued to list Diagnostic Code 5312.  However, the analysis in the body of the decision clearly reflects that the RO evaluated the disability under Diagnostic Code 5003 (regarding degenerative arthritis); and that it granted a 10 percent rating based on painful or limited motion of a major joint or group of minor joints.  The Board remanded the claim, in part, so that the RO could readjudicate the issue with consideration of additional diagnostic codes 5003-5010, and 5257.  In a January 2011 rating decision, the RO granted the Veteran a separate 10 percent rating.  The additional rating was purportedly granted to account for the Veteran's limitation of motion.  However, the Veteran was already receiving a 10 percent rating for limitation of motion.  Meanwhile the RO continued the Veteran's already existing 10 percent rating; but did so by finding that the Veteran had malunion of the tibia and fibula with slight knee or ankle disability (the criteria listed under Diagnostic Code 5262).  Both 10 percent ratings were effective from the date of the Veteran's August 2005 claim.  The RO properly granted a separate rating.  However, it appears to have mixed up the bases for the ratings with the proper diagnostic codes.  Instead of rating the Veteran for his limited range of motion (under Diagnostic Codes 5003, 5010, 5260, and 5261) and then granting a separate rating for instability (Diagnostic Code 5257), the RO appears to have granted a rating for limited range of motion (under Diagnostic Codes 5003, 5010, 5260, and 5261) and then granted a separate rating for malunion of the tibia and fibula (under Diagnostic Code 5262).  The Board will consider all appropriate rating codes.

Pursuant to Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  NOTE (2): The 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate evaluation even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under 38 C.F.R. 
§ 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

A moderate disability of Muscle Group XII warrants a 10 percent rating.  A moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of 
severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran filed his claim in August 2005.  He underwent a VA examination in January 2006.  He stated that he had some discomfort in his left knee after having shell fragments removed.  However, he had no major problems until approximately five years prior to the examination when he began having increasing pain.  He complained of difficulty climbing stairs; and an inability to squat without pain.  He also stated that the knee locks up approximately 2-3 times per year.  He rated his constant pain at a 4 on a scale of 1-10.  Pain increases to 8-9 when he experiences locking.  He takes anti inflammatories; and after approximately one day, the pain subsides.  The Veteran denied any episodes of recurrent subluxation and any constitutional signs of inflammatory arthritis.  He also denied using assistive devices to walk.  The Veteran was retired; and he was independent in activities of daily living.  

Upon examination, the Veteran was able to achieve left knee flexion from 0 to 120 degrees, with pain at 120 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination during repeated range of motion exercises.  There was tenderness to palpation along the medial joint line and suprapatellar pole.  There was also crepitation.  There was no swelling.  Anterior and posterior drawer tests were negative, as were Lachmann's, McMurray's, and valgus varus stress tests.  The examiner diagnosed the Veteran with shell fragment wound to the left knee with retained metallic fragment, medial meniscus tear with loose body; and degenerative joint disease (as seen by x-rays and MRI).  

The Veteran underwent another VA examination in July 2009.  The examiner reviewed the Veteran's claims file in conjunction with the examination.  The Veteran complained of periodic left knee swelling, frequent cramps, and limited walking due to pain (rated at 7/10 severity).  He stated that he treats the pain with 500mg of Naproxen as needed.  The Veteran also reported instability, giving way, stiffness, decreased range of motion, and locking episodes several times per year.  He denied deformity, weakness, incoordination, flare-ups, constitutional symptoms of arthritis, and incapacitating episodes of arthritis.  He reported that is able to stand for approximately one hour; and he is able to walk between 1/4 mile and one mile.  He reported that he always uses a cane to walk.  

Upon examination, the examiner found crepitus and tenderness of the knee.  There was also grinding, and clicks or snaps, patellar abnormality (subpatellar tenderness), and meniscus abnormality.  McMurray's test was positive; and upon palpation, there was pain at the medial tibial plateau.  There was no mass behind the knee, no instability, locking, effusion, dislocation, or surgically absent meniscus.  The Veteran was able to achieve forward flexion from 0 to 110 degrees.  Extension of the knee was normal (to 0 degrees).  There was objective evidence of pain with active motion, and after repetitive motion.  There was no additional limitation of motion after three repetitions of range of motion.  Valgus/varus stress test was negative; and anterior/posterior drawer test was negative.        

The examiner diagnosed the Veteran with shrapnel fragment wound to the left knee with residual metallic fragment; medial meniscus tear with loose body; and patellofemoral pain syndrome.  The examiner opined that his left knee disability would cause mild problems in engaging in recreational activities; moderate problems in dressing, toileting, grooming, driving, traveling, and performing chores; severe problems shopping, exercising, and bathing; and it prevents him from playing sports.   

In addition to an orthopedic examination, the Veteran also underwent an examination of the muscles in his left leg/knee.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the examiner found that no muscle had been injured, destroyed, or traversed.  There was no intermuscular scarring.  There were no residuals of nerve damage, tendon damage, or bone damage.  There was no muscle herniation and no loss of deep fascia or muscle substance.  The examiner found that the motion of the joint was not limited by muscle disease or injury.  Test of the left anterior tibialis muscle resulted in a 5/5 finding.  

The Board finds that in order to warrant a rating in excess of 10 percent under any diagnostic code, the Veteran's disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis of the knee (Diagnostic Code 5256); malunion of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262); moderate subluxation or lateral instability (Diagnostic Code 5257); dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion (Diagnostic Code 5258); or a moderately severe disability of Muscle Group XII (Diagnostic Code 5312).   

The Board finds that although the Veteran was originally rated under Diagnostic Code 5312 (covering Muscle Group XII), the Veteran's July 2009 examination report reflects that the Veteran is not disabled by a muscle disability.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5312.  In fact, the Veteran's disability has been recharacterized, and his disability is rated under the proper orthopedic diagnostic codes.  Note that this will not result in a decreased rating for the Veteran.  

Similarly, the Board finds that rating the Veteran under Diagnostic Code 5262 is not appropriate inasmuch as the evidence of record does not reflect malunion of the tibia and fibula.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5262.

The RO properly granted a 10 percent rating to the Veteran to account for his limitation of motion.  In order to warrant a rating in excess of 10 percent, his disability would have to be manifested by leg flexion limited to 30 degrees or leg extension limited to 15 degrees.  The Veteran's knee has never been so limited.  At his January 2006 and July 2009 examinations, he was able to achieve flexion to 120 degrees and 110 degrees respectively.  Moreover, the Veteran achieved full extension.  

Finally, in regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the left leg/knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The RO was also correct in granting the Veteran a separate rating (although the Board notes that it did so using the rating criteria of Diagnostic Code 5262, instead of 5257).  A separate rating is warranted for moderate subluxation or lateral instability under Diagnostic Code 5257.  However, in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by moderate subluxation or lateral instability.  The Board finds that there is no objective evidence of moderate subluxation or lateral instability (prior to July 14, 2011).  The Veteran denied any episodes of instability at his January 2006 examination.  He complained of instability at his July 2009 examination; but none was found on examination.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.  Similarly, there is no objective evidence of dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5258.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for ratings in excess of 10 percent for residuals of an SFW with retained metallic fragment, and a medial meniscus tear with loose body in the left knee must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective July 14, 2011
The RO issued an August 2011 rating decision in which it granted the Veteran a rating of 20 percent for moderate recurrent instability effective July 14, 2011.  

The basis for the increased rating was the Veteran's July 2011 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of left knee pain, giving way, and swelling.  The Veteran also reported instability, giving way, stiffness, weakness, swelling, tenderness, decreased range of motion, and episodes of dislocation or subluxation occurring daily (or more often).  He reported severe flare-ups that occur weekly and which last for hours.  He denied deformity, incoordination, constitutional symptoms of arthritis, and incapacitating episodes of arthritis.  He reported that is able to stand for approximately 15-30 minutes.  He denied using any assistive devices.

Upon examination, the Veteran had an antalgic gait; and there was evidence of abnormal weight bearing.  There was no callus formation or skin breakdown.  His shoes revealed increased wear on the outside edge of each heel.  The examiner found crepitus, tenderness, pain at rest, and instability.  The examiner also found bumps consistent with Osgood-Schlatter's disease.  There was grinding, clicks or snaps, and moderate medial/lateral instability.  There was evidence of a meniscus tear, as well as locking.  McMurray's test was positive.  The Veteran was able to achieve flexion from 0 to 110 degrees.  Extension was limited by 10 degrees.  The examiner was unable to assess whether there was objective evidence of pain following repetitive motion because pain prevented such testing.  The Veteran was diagnosed with left knee trauma with residual degenerative joint disease and a left knee meniscal injury.  The examiner opined that the disability would cause mild problems in the Veteran's ability to do chores, shop, travel, and participate in recreational activities; and that it prevents him from exercising and participating in sports.  The examiner then characterized the Veteran's knee disability as severe.  

In order to warrant a rating in excess of 20 degrees under Diagnostic Code 5257, the Veteran's disability would have to be manifested by severe subluxation or lateral instability.  The Board notes that the July 2011 specifically stated that the Veteran suffered from moderate medial/lateral instability.  In the absence of severe subluxation or lateral instability, a rating in excess of 20 percent is not warranted under Diagnostic Code 5257.

The Board notes that the Veteran remains rated at 10 percent for limitation of motion.  As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260), leg extension limited to 15 degrees (Diagnostic Code 5261), ankylosis of the knee (Diagnostic Code 5256); malunion of the tibia and fibula resulting in a moderate knee or ankle disability (Diagnostic Code 5262); or a moderately severe disability of Muscle Group XII (Diagnostic Code 5312).   

As before, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 5262 or 5312 because the evidence simply does not reflect that the Veteran's disability is manifested by malunion of the tibia and fibula or a muscle disability.

Regarding limitation of motion (Diagnostic Codes 5260 and 5261), the Board notes that the July 2011 examiner found that in addition to the Veteran's limitation of flexion, the Veteran also had limitation of extension to 10 degrees.  Since separate ratings may be assigned for each (See VAOPGCPREC 9- 2004), the Board finds that a separate rating of 10 percent is warranted pursuant to Diagnostic Code 5261, effective July 14, 2011.  

In order to warrant a rating in excess of 10 percent (under Diagnostic Code 5261), the Veteran's disability must be manifested by leg extension limited to 15 degrees.  The Board notes that the July 2011 clearly stated that extension was limited to 10 degrees.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5261.      

In regards to the Veteran's limitation of flexion, in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by leg flexion limited to 30 degrees.  The July 2011 examiner found that the Veteran was able to achieve flexion from 0 to 110 degrees.  

The examiner was unable to assess whether there was objective evidence of pain following repetitive motion because pain prevented such testing.  Given that the DeLuca factors were unable to be addressed in light of the Veteran's pain, and in giving the benefit of the doubt to the Veteran, the Board finds that a rating of 20 percent is warranted for the Veteran's limitation of left leg flexion.   

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by leg flexion limited to 15 degrees.  There is no medical evidence to show that there is any additional loss of motion of the left leg/knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current schedular ratings (20 percent for limitation of flexion, 20 percent for lateral instability, and 10 percent for limitation of extension).  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Prior to July 14, 2011, a rating in excess of 10 percent for limitation of flexion of the left knee as a residual of a SFW with retained metallic fragment, and a medial meniscus tear is not warranted.  

Prior to July 14, 2011, a rating in excess of 10 percent for lateral instability of the left knee as a residual of an SFW with retained metallic fragment, and a medial meniscus tear is not warranted.  

Effective July 14, 2011, a rating in excess of 20 percent for lateral instability of the left knee as a residual of an SFW with retained metallic fragment, and a medial meniscus tear is not warranted.  

Effective July 14, 2011, a rating of 20 percent, but no higher, is warranted for limitation of flexion of the left knee as a residual of an SFW with retained metallic fragment, and a medial meniscus tear.  

Effective July 14, 2011, a separate rating of 10 percent, but no higher, is warranted for limitation of extension of the left knee as a residual of an SFW with retained metallic fragment, and a medial meniscus tear. 


REMAND

The Veteran underwent a VA examination in July 2011 for the purpose of determining whether it was as likely as not that the Veteran's current back disability began during or is causally related to service.  The examiner opined that it was less likely than not related to service.  The examiner correctly noted that there were no findings of a back disability during service.  The examiner also correctly noted that the Veteran received treatment for a back disability one year after service.  The Veteran was treated for a sacrolumbar strain in October 1954 (11 months after discharge from service).  However, the July 2011 examiner then stated that "claim folder states that it was work (civil work) related, since patient already out of service."  The examiner failed to point out the evidence that the Veteran's treatment was a result of a post-discharge work related injury.  Consequently, it is unclear whether it is the examiner's opinion that the back disability is work related, or whether the examiner is simply restating the conclusion of someone else.  In either case, the Board finds that the examiner's conclusion is inadequate in that he failed to support his rationale with evidence from the claims file.  

The Board finds that a new examination is warranted.  The examiner should opine whether it is as likely as not (a 50 percent or more likelihood) that the Veteran's current back disability began during or is causally linked to any incident of service.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, extent, and etiology of the Veteran's current back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's back disability began during or is causally linked to any incident of service.

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and the treatment records pertaining to the Veteran's October 1953 sacrolumbar strain.    

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for a back disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


